Citation Nr: 1439918	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a pancreas disability, to include pancreatitis, including as due to an undiagnosed illness.

2.  Entitlement to a disability rating greater than 10 percent prior to August 10, 2012, and greater than 40 percent thereafter, for chronic fatigue syndrome.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, & his mother


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to March 1992, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claims of service connection for a pancreas disability, to include pancreatitis, including as due to an undiagnosed illness (which was characterized as pancreatitis), and entitlement to a disability rating greater than 10 percent for service-connected chronic fatigue syndrome (CFS).  The Veteran disagreed with this decision in December 2009.  He perfected a timely appeal in May 2010.  A videoconference Board hearing was held at the RO in January 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In May 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain the Veteran's Social Security Administration (SSA) records and his updated VA and private treatment records and schedule him for appropriate examinations.  These records subsequently were associated with the Veteran's claims file.  The requested examinations also were conducted, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2012 rating decision, the AMC assigned a higher 40 percent rating effective August 10, 2012, for the Veteran's service-connected CFS.  The Veteran continued to appeal for an increased rating.  

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran may not be employable by reason of his service-connected chronic fatigue syndrome (CFS).  In light of Rice, the Board may infer a claim for a TDIU due exclusively to the service-connected CFS, because this is the underlying disability (for an increased rating) at issue in this appeal.  Thus, to the extent that the Veteran wishes to raise a claim for TDIU based on more than just the service-connected CFS, he is invited to file such a claim at his local RO.  

The Veteran's TDIU claim due exclusively to the service-connected CFS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The record evidence shows that the Veteran served in the southwest Asia theater of operations during the Persian Gulf War.

2.  The record evidence shows that the Veteran's complaints of pancreas problems have been attributed to known clinical diagnoses of pancreas divisum, which is a congenital disability, and pancreatitis, which is not related to active service or any incident of service.

3.  The Veteran failed to report, without good cause, for VA examination scheduled in July 2012 for the purpose of determining the nature and etiology of any liver or pancreas disability affected by his symptomatic bouts of acute pancreatitis.

4.  The record evidence shows that, prior to August 10, 2012, the Veteran's service-connected CFS was manifested by, at worst, complaints of generalized body aches and pain, headaches, and other symptoms which waxed and waned.

5.  The record evidence shows that, effective August 10, 2012, the Veteran's service-connected CFS is manifested by, at worst, debilitating fatigue, generalized muscle aches, headaches, migratory joint pains, sleep disturbance, and other symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level.


CONCLUSIONS OF LAW

1.  A pancreas disability, to include pancreatitis, was not incurred in or aggravated by active service, including as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.317, 3.655, 4.9 (2013).

2.  The criteria for a disability rating greater than 10 percent prior to August 10, 2012, and greater than 40 percent thereafter, for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.88a, 4.88b, Diagnostic Code (DC) 6354 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  This letter also informed the Veteran to submit medical evidence showing that his service-connected chronic fatigue syndrome (CFS) had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the March 2009 VCAA notice, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the March 2009 notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in April 2010 and a supplemental statement of the case in August 2012 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting service connection for a pancreas disability, to include pancreatitis, including as due to an undiagnosed illness.  The evidence also does not support granting an increased rating for CFS.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as entitlement to service connection for pancreatitis and to an increased rating for CFS.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed pancreas disability and active service.  The Veteran also has been provided with VA examinations which address the current nature and severity of his CFS.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

With respect to the Veteran's service connection claim for a pancreas disability, to include pancreatitis, the Board notes that he failed to report for VA examination scheduled in July 2012 for the purpose of determining the nature and etiology of any liver or pancreas disability affected by his symptomatic bouts of acute pancreatitis.  It appears that this examination was scheduled before a VA liver specialist in response to instructions from a different VA examiner who saw the Veteran in June 2011 and recommended that he should be examined by a liver specialist.  Neither the Veteran nor his service representative has presented good cause for his failure to report for the July 2012 examination.  The July 2012 VA examination notice letter was not returned to sender by the postal service.  Pursuant to 38 C.F.R. § 3.655(b), the Board finds that the Veteran's service connection claim for a pancreas disability, to include pancreatitis, including as due to an undiagnosed illness, will be rated on the evidence of record.  See 38 C.F.R. § 3.655(b) (2013).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.




Service Connection for a Pancreas Disability

The Veteran contends that he incurred a pancreas disability, to include pancreatitis, during active service.  He specifically contends that he incurred an undiagnosed illness while serving in the southwest Asia theater of operations during the Persian Gulf War which caused or contributed to his current pancreas disability.

Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally is prohibited for congenital disabilities.  See 38 C.F.R. § 4.9.  In VAOPGCPREC 82-90, VA's Office of General Counsel held that Veterans can be granted service connection for diseases of congenital, developmental, or familial origin, if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated by service.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability, however.  See VAOPGCPREC 82-90 (July 18, 1990); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because a pancreas disability, to include pancreatitis, is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that, at a pre-enlistment physical examination in November 1989, prior to his entry on to active service in March 1990, clinical evaluation was completely normal.  The Veteran denied all relevant pre-service medical history.

At a pre-separation physical examination in February 1992, prior to his separation from service in March 1992, clinical evaluation of the Veteran was completely normal except for a tattoo on the right deltoid.  The Veteran denied all relevant in-service medical history.

The post-service evidence shows that, on VA outpatient treatment in February 2009, the Veteran complained of mild residual epigastric soreness.  He reported a bout of nausea/vomiting/diarrhea "overnight last night bu[t] is feeling better now."  He also reported being hospitalized with abdominal pain and pancreatitis whose "suspected cause if hypertriglyceridemia."  The Veteran had recovered rapidly after his brief hospital stay.  Objective examination showed an obese abdomen with active bowel sounds, mild tenderness to palpation in the epigastrium, and no rebound.  The assessment was pancreatitis.

VA laboratory results in April 2009 showed no evidence of pancreatitis.  A computerized tomography (CT) scan showed fatty atrophy of the pancreatic head, an otherwise unremarkable pancreas, and non-specific appearances of mesenteric infiltration which may be associated with inflammatory conditions such as pancreatitis.

A private CT scan of the Veteran's abdomen taken in June 2009 showed acute pancreatitis which had progressed since February 2009.

On private outpatient treatment with S.S., M.D., in July 2009, the Veteran's complaints included epigastric discomfort.  A history of recurrent pancreatitis in February and June 2009 was noted.  The Veteran denied any heavy alcohol use or pancreatic trauma.  He reported experiencing "on/off chest discomfort since 1992."  He also reported that Prilosec helped with his lower abdominal discomfort and he began taking it after his most recent hospital discharge in June 2009.  He denied any nausea, vomiting, dysphagia, or shortness of breath.  He had 3 normal bowel movements per day and no change in bowel habits or gastrointestinal bleeding.  Physical examination showed a soft, non-tender, non-distended abdomen with positive bowel sounds, no hepatosplenomegaly, and no masses.  A CT scan of the abdomen in June 2009 had shown acute pancreatitis extended to the whole pancreas and worse since February 2009.  The impressions included "two episodes of pancreatitis without clear etiology."  Dr. S.S. questioned whether the Veteran's hydrochlorothiazide "could be a culprit" in his pancreatitis episodes.  Dr. S.S. recommended that the Veteran switch to a non-thiazide diuretic.

In an addendum dated on September 18, 2009, and included in the Veteran's VA outpatient treatment records, a VA physician stated that he had reviewed the Veteran's September 11, 2009, endoscopic ultrasound which showed a small amount of sludge in the gallbladder and findings of pancreas divisum.  The Veteran was advised to consider a cholecystectomy.

On private outpatient treatment with J.A.P., M.D. in October 2009, the Veteran reported "he was told he has gallbladder disease.  His records indicate recurrent bouts of pancreatitis."  He reported drinking apple juice mixed with lemon juice, Epsom salt, and olive oil in an attempt to flush his gallbladder.  "He states that he now sees stones in his feces and he feels better."  Dr. J.P. stated that a review of the Veteran's records "indicate the presence of pancreatic divisum."  Physical examination showed a soft abdomen.  The assessment included recurrent bouts of pancreatitis and pancreatic divisum.  "He has been advised that he should have his gallbladder out."

In November 2009, the Veteran stated that "he is completely asymptomatic and he does not wish to proceed to any surgical intervention."  Physical examination of the abdomen was benign.  Dr. J.P.'s assessment was recurrent bouts of pancreatitis.  Dr. J.P. noted that the Veteran had been advised that he had pancreatic divisum "and if he develops recurrent bouts of pancreatitis then he needs to return for further discussions and re-evaluation of his pancreatic divisum as well as gallbladder concerns by his gastroenterologist."

On private outpatient treatment with Dr. S.S. in December 2009, the Veteran's complaints included recurrent pancreatitis and epigastric pain.  An endoscopic ultrasonography (EUS) had shown gallbladder sludge and pancreas divisum.  The Veteran reported experiencing episodic left upper quadrant discomfort lasting 1-2 minutes with no nausea/vomiting, and "radiating to chest but not like during time of pancreatitis."  A history of pancreatitis in February and June 2009 was noted.  Objective examination showed normal bowel sounds, a soft, non-tender, non-distended abdomen, and no masses or hernia.  The impressions were unchanged from July 2009.  Dr. S.S. questioned whether the Veteran's pancreatitis was due to thiazide medication versus gallbladder sludge.

The Veteran was hospitalized at William Backus Hospital between January 2-11, 2010, following an admission for "epigastric pain associated with nausea and vomiting."  A CT scan of the abdomen confirmed the presence of acute pancreatitis.  While hospitalized, the Veteran "developed bilateral pulmonary infiltrates eventually requiring endotracheal intubation and ventilator support."  Following a consult by Y.S.S., M.D., this physician diagnosed the Veteran as having, among other things, recurrent pancreatitis (worsening), with extensive negative gastrointestinal workup to date, most likely due to gallbladder sludge or pancreas divisum.  On January 3, 2010, a consult by V.S., M.D., on January 4, 2010, noted that the Veteran was experiencing acute severe pancreatitis with multiorgan dysfunction.  Dr. V.S.'s assessment included recurrent severe acute pancreatitis "resulting in systemic inflammatory response syndrome."  Dr. V.S. also noted that the Veteran's risk factors included excessive alcohol consumption, gallbladder sludge, and "possibly pancreatic divisum."  On a separate consult on January 4, 2010, M.T., M.D., stated that the Veteran "is well known to the [gastrointestinal] service, as the [Veteran] has had multiple bouts of pancreatitis with hospitalizations.  He denies any alcohol, has minimal alcohol, and there has been difficulty finding any gallstones or the exact etiology of his pancreatitis."  Dr. M.T. stated that an EUS in September 2009 had showed pancreatitis divisum "and a small amount of layering and sludge in the gallbladder."  Dr. M.T.'s assessment was pancreatitis with no evidence of infected pancreatic necrosis.  A CT scan of the Veteran's abdomen taken on January 2, 2010, showed probable pancreatitis.  A CT scan of the Veteran's abdomen taken on January 4, 2010, showed findings consistent with pancreatitis.  A CT scan of the Veteran's abdomen taken on January 9, 2010, showed pancreatitis "with a large amount of peripancreatic inflammatory change."  While the Veteran was hospitalized, Dr. J.P. concluded that the Veteran's left foot had become ischemic and an "emergent thrombectomy was indicated."  The Veteran was transferred to Rhode Island Hospital for further treatment.

The Veteran was hospitalized at Rhode Island Hospital between January 11, 2010, and February 11, 2010, for complaints of abdominal pain.  A review of the Discharge Summary from this hospitalization shows that the Veteran previously had been admitted in February and July 2009 and presented on January 10, 2010, "after falling backwards in the snow, hitting the back of his head and subsequently developed severe epigastric pain and nausea."  A CT scan taken in the emergency room showed acute pancreatitis.  The Veteran was admitted to the intensive care unit (ICU) where he developed worsening respiratory failure and an acute kidney injury.  He subsequently required intubation for worsening hypoxia and was started on broad-spectrum antibiotics for fever.  A history of recurrent pancreatitis was noted.  Physical examination showed a soft and distended abdomen.  The Veteran experienced complications including a tracheostomy and severe adult respiratory distress syndrome (ARDS) which resolved.  At discharge, he was eating a regular diet, having normal bowel movements, and ambulating independently.  His condition at discharge was improved because his abdominal pancreatic pain was resolved.  The discharge diagnoses included pancreatitis.

On private outpatient treatment with Dr. J.P. in March 2010, the Veteran's complaints included "ongoing abdominal pains mostly in the lower abdomen" and occasional nausea.  He denied any bowel or bladder problems.  It was noted that the Veteran had a "very complicated history."  The Veteran's recent hospitalization for pancreatitis was noted.  A history of pancreatic problems, pancreatic divisum, gallbladder sludge, and prior pancreatitis was noted.  Physical examination showed a tender abdomen "especially in the lower abdomen," and no hernias, masses, guarding, or rebound.  The assessment included probable traumatic pancreatitis and "ongoing abdominal pains which may be related to his pancreas."

A CT scan of the Veteran's abdomen taken on April 1, 2010, showed persistent peripancreatic inflammatory change with heterogeneous hypodensity and enlargement of the pancreas suggestive of pancreatic phlegmon.

The Veteran was hospitalized at Rhode Island Hospital between April 13, 2010, and May 7, 2010, for chronic pancreatitis with an infected pancreatic pseudocyst and a left flank abscess.  While hospitalized, the Veteran had irrigation and debridement of the left flank abscess.  On admission, the Veteran complained of several days' history of left flank erythema.  The private clinician stated that:

[The Veteran] was recently hospitalized for severe pancreatitis complicated by [adult respiratory distress syndrome] and now presents with increased erythema and tenderness and edema of the left flank.  He has been tolerating diet with no nausea and vomiting, having normal bowel movements, and otherwise has felt well.

A history of pancreatitis was noted.  Physical examination on admission showed a soft, obese, and non-tender abdomen with left flank erythema "with question of some fluctuance."  The admission and discharge diagnoses were chronic pancreatitis with an infected pancreatic pseudocyst as well as a left flank abscess.

A CT scan of the Veteran's abdomen taken on May 19, 2010, showed inflammation involving the pancreas.

On VA outpatient treatment on June 4, 2010, the Veteran's complaints included lower abdominal pain since being hospitalized.  It was noted that the Veteran's abdominal pain had been treated with Augmentin "which helped the abdominal pain somewhat but caused vomiting."  He reported 6-7 loosely formed stools daily with occasional blood.  A 2-year history of idiopathic pancreatitis was noted.  Physical examination showed mild distress due to abdominal pain, active bowel bounds, a healing wound in the left flank of the abdomen, no masses, and tenderness in the left lower quadrant of the abdomen and suprapubic area with referral to suprapubic area.  The assessment included idiopathic pancreatitis with exacerbation after a fall causing respiratory compromise in the face of a concussion.

On VA outpatient gastrointestinal consult on June 30, 2010, the Veteran complained of chronic mid-abdominal to lower abdominal pain since his most recent hospitalization.  A history of episodes of pancreatitis in the previous 2 years was noted.  The Veteran reported 4-12 bowel movements per day that were light brown, semi-formed, and floating, and also oil droplets in his stool for the previous 1-2 months.  A history of 2 episodes of pancreatitis in 2009 was noted with a question of whether these were random occurrences or due to stones.  A May 2010 abdominal ultrasound was reviewed and showed fatty atrophy of the pancreatic head but an otherwise unremarkable pancreas and non-specific appearances of mesenteric infiltration which may be associated with inflammatory conditions such as pancreatitis.  The VA gastrointestinal fellow stated that the Veteran's first 2 episodes of pancreatitis were most likely from stone disease "as he has evidence of sludge on his [ultrasound] and no [history of alcohol]."  This VA gastrointestinal fellow also stated that the Veteran's most recent episode of pancreatitis most likely was due to trauma.  "His loose stools is also [sic] suggestive of fat malabsorption, possibly from chronic pancreatitis."  The impressions included pancreatitis.

VA EUS in August 2010 showed an abnormal pancreas head with significant changes suggestive of chronic pancreatitis.  The endoscopist stated that she could not rule out pancreatic divisum.  She also noted significant changes to the Veteran's pancreas from his recent severe pancreatitis.

The Veteran testified at his January 2011 Board hearing that his pancreatitis was manifested by chest or abdominal pain, nausea, and vomiting.  See Board hearing transcript dated January 28, 2011, at pp. 5.  He also essentially testified that his in-service exposure to an undiagnosed illness while in the Persian Gulf caused or contributed to his pancreas disability.  Id., at pp. 6.

On VA gallbladder and pancreas Disability Benefits Questionnaire in April 2012, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner stated that continuous medication was required for the Veteran's pancreas condition (pancreas and pain medications).  This examiner also stated that the symptoms of the Veteran's pancreas conditions were experienced severe abdominal pain, confirmed by appropriate laboratory and clinical studies, with 8 or more attacks in the past 12 months, good pain-free remissions between attacks, steatorrhea (many stools, some foul, floating material), daily malabsorption, and diarrhea (loose stools).  A CT scan taken in April 2010 showed inflamed pancreas.  An esophagogastroduodenoscopy (EGD) in April 2010 showed gastritis and a superficial ulcer.  The VA examiner stated that the Veteran had pancreatic divisum and refused a cholecystectomy.  This examiner also stated that the Veteran's pancreatic divisum "which can cause recurrent bouts of pancreatitis."  The VA examiner opined that it was less likely than not that the Veteran's pancreas disability was related to active service or any incident of service, including as due to an undiagnosed illness.  The rationale for this opinion was that the Veteran had been diagnosed as having pancreatic divisum which was a congenital anomaly.  The examiner stated:

If this problem remains asymptomatic, there is no treatment.  However, when symptomatic by having bouts of pancreatitis, it requires surgical treatment which often includes a cholecystectomy and a spincherotomy of the pancreatic duct.  The pancreas operation is very delicate and dangerous and can have very severe complications including death.  This congenital anomaly did not happen in the service and has nothing to do any service connected or non-service connected problems.  I think he is fearful concerning the surgical treatment and for good reason.  Per his medical record, his pancreatitis attack that landed him in the Rhode Island Hospital [intensive care unit] almost killed him.

The diagnoses were pancreatitis and pancreatic divisum.

VA CT scan of the abdomen taken later in April 2012 showed an unremarkable pancreas.

Analysis

The Veteran contends that his pancreas disability results from his active service, including as due to an undiagnosed illness experienced while he was on active service in the southwest Asia theater of operations during the Persian Gulf War.  Initially, the Board notes that, with respect to the Veteran's assertion regarding an undiagnosed illness causing or contributing to his current pancreas disability, his service personnel records indicate that he served in the southwest Asia theater of operations during the Persian Gulf War.  Thus, he is considered a "Persian Gulf Veteran" for VA purposes.  See 38 C.F.R. § 3.317 (2013).

Here, the Veteran's service treatment records show no complaints of or treatment for a pancreas disability, to include pancreatitis, during active service, including while he was in the Persian Gulf.  The record evidence clearly shows that the Veteran's complaints of pancreas problems have been attributed to known clinical diagnoses of pancreas divisum and pancreatitis.  The Board finds it highly significant that the Veteran did not report, and the multiple post-service clinicians who treated him for a pancreas disability since his service separation did not indicate, any history of an undiagnosed illness initially experienced in the Persian Gulf.  Critically, the April 2012 VA examiner opined that it was less likely than not that the Veteran's current pancreas disability (which he diagnosed as pancreas divisum and pancreatitis) was related to an undiagnosed illness.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that service connection is not warranted for a pancreas disability, to include pancreatitis, as due to an undiagnosed illness.

Similarly, the record evidence does not support the Veteran's assertion regarding an in-service origin of a pancreas disability, to include pancreatitis, or a medical nexus between the Veteran's current pancreas disability (diagnosed as pancreatitis and pancreatic divisum) and service.  The Board acknowledges that the Veteran currently has a pancreas disability (diagnosed as pancreatic divisum and pancreatitis).  Despite the Veteran's assertion to the contrary, the record evidence shows that his current pancreatic divisum is a congenital condition and is symptomatic only when he experiences recurrent bouts of acute pancreatitis (as the VA examiner noted in April 2012).  The Board notes in this regard that service connection is prohibited for congenital defects or abnormalities.  See 38 C.F.R. § 4.9.  The Board also notes that Veteran failed to report, without good cause, for VA examination scheduled in July 2012 for the purpose of determining the nature and etiology of any liver or pancreas disability affected by his symptomatic bouts of acute pancreatitis.  The evidence which was expected to be obtained at this examination could not be obtained and the claim is being adjudicated on the evidence of record.  See 38 C.F.R. § 3.655(b).  The record evidence demonstrates that the Veteran's current pancreatitis (diagnosed in April 2012) is not related to active service or any incident of service.  The April 2012 VA examiner opined that it was less likely than not that the Veteran's current pancreas disability (which he diagnosed as pancreatitis) was related to active service.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue. 38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran asserts that his pancreas disability began in service, and that his symptoms of this disability have been recurrent since service. He asserts that he continued to experience symptoms relating to the pancreas (abdominal pain and swelling) after he was discharged from service. In this case, after a review of all the lay and medical evidence, the Veteran's more recently-reported history of in-service pancreatic symptoms continuing since service is inconsistent with the other lay and medical evidence of record. Indeed, while he now asserts an in-service origin for his pancreatic disorder, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms. Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically. As such, the Veteran's in-service history reported at the time of service separation is found to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than his more recent assertions of an in-service onset of pancreatic symptoms continuing since service, which he now proffers many years after service separation and in connection with his current claim for VA benefits. See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a pancreas disability for several years following active service. The Board emphasizes the multi-year gap between discharge from active service (1992) and initial reported symptoms related to a pancreas disability in approximately 2009 (a 17-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with VA after service in February 2009, he did not report the onset of pancreas symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are also of greater probative value than the more recent assertions and histories given for VA disability compensation purposes. Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for low back pain in April 1992, shortly after service, but did not claim service connection for a pancreas disability or make any mention of any pancreas symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes. See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's accuracy, reliability, and thus his credibility as to his belated assertion of an in-service origin of pancreatic symptoms continuing since service. See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). When compared against the service treatment records and the history he provided at the time of initial and subsequent post-service medical evaluation and treatment, the Board finds that the Veteran's current recollections and statements made in connection with a claim for VA compensation benefits are not accurate and thus not reliable, as they are at variance with, and expressly refuted by the findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  In short, such statements of an in-service origin of symptoms, which are claimed to have been recurrent since service, are found to be an inaccurate recollection of a history that occurred more than a decade earlier, and are unreliable and entitled to no probative value.

Lastly, the Board observes that relevance is a very broad concept.  In general, relevant evidence is evidence which "has a tendency to make a fact more or less probable than it would without the evidence."  FED. R. EVID. 401(a).  Accordingly, the Board acknowledges the Veteran's lay statements and testimony on the issue of the cause of his pancreas disability, to include pancreatitis, are relevant even though their probative value may be slight.  In this case, the Veteran's lay belief is based on the absence of any alternative causes for his condition.  However, the causes of his condition are medically complex and may develop for reasons that are not subject to easy observation by a lay person.  Accordingly, the Board finds the Veteran's lay statements and testimony to be of minimal probative value compared to the detailed medical opinion against the claim.

For the reasons and bases discussed above, service connection for a pancreas disability, to include pancreatitis, including as due an undiagnosed illness, is denied


Increased Rating for Chronic Fatigue Syndrome

The Veteran also contends that his service-connected chronic fatigue syndrome (CFS) is more disabling than currently evaluated.  He specifically contends that he is fatigued most of the time due to worsening symptomatology associated with his service-connected CFS.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected CFS currently is evaluated as 10 percent disabling prior to August 10, 2012, and 40 percent disabling thereafter under 38 C.F.R. § 4.88b, DC 6354 (other immune disorders-chronic fatigue syndrome).  See 38 C.F.R. § 4.88b, DC 6354 (2013).  (The Board notes parenthetically that, although the RO evaluated the Veteran's service-connected CFS under a hyphenated DC listed as "8863-6354," there is no reference anywhere in the current Rating Schedule or historical versions of the Rating Schedule to a DC "8863."  The Board concludes that the reference to a DC "8863" is an RO error.)  

A 10 percent rating is assigned under DC 6354 for CFS with debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms which wax and wane but results in periods of incapacitation of at least 1 but less than 2 weeks total duration per year or symptoms controlled by continuous medication.  A 40 percent rating is assigned under DC 6354 for CFS with debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or which wax and wane, resulting in periods of incapacitation of at least 4 but less than 6 weeks total duration per year.  A higher 60 percent rating is assigned under DC 6354 for CFS with debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or which wax and wane, resulting in periods of incapacitation of at least 6 weeks total duration per year.  A maximum 100 percent rating is assigned under DC 6354 for CFS with debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  See 38 C.F.R. § 4.88b, DC 6354 (2013).  A Note to DC 6354 notes that, for the purpose of evaluating CFS, it will be considered incapacitating only while it requires bed rest and treatment by a physician.

Factual Background

The record evidence shows that, on VA infectious diseases examination in April 2009, the Veteran's complaints included intermittent pain in the legs and arms, occasionally sharp, worse with activity, daily discomfort, and muscle pain "in some muscle occurring 5-6 days a week.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he "has a very physical job working as a laborer, loading trucks with fork lifts and some by hand."  His job involved lifting up to 75 pounds at a time and using a fork lift for heavier items.  He had missed on average 1 day of work every 2 months since 2006 due to his chronic pain and fatigue.  "In short he has some discomfort almost every day of the week which migrates around his body."  He had been taking Lyrica for 4 months for his CFS "but currently the relief is not as good []as he had hoped."  His CFS waxed and waned and was "worse with bad weather."  He reported that exacerbations of his CFS "can last for [a] few days 2-4 up to a week, on average 4-5 days."  He rated his discomfort from CFS as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  His baseline pain was rated as 2/10 on a pain scale (with 1/10 being the least pain).  Physical examination showed morbid obesity, "good nutrition by labs, no anemia," well appearing, "no organ system involvement per se," and 5/5 muscle strength in all extremities.  The VA clinician stated, "As likely as not, [the Veteran's] newly diagnosed, untreated severe [obstructive sleep apnea] is contributing to his symptoms."  This clinician concluded that the Veteran experienced mild to moderate functional impairment overall.  The diagnosis was service-connected CFS "with subjective report of worsening muscle pain."

The Veteran testified at his January 2011 Board hearing that he was unable to concentrate "all the time" due to worsening CFS.  See Board hearing transcript dated January 28, 2011, at pp. 11.  He also testified that he was completely incapacitated by his service-connected CFS 3-5 times per month for 1-2 days at a time.  Id.  He testified further that, while he was working, he was able to "push through" the symptoms associated with his service-connected CFS and could work but it had interfered with ability to do his job as well.  Id., at pp. 11-12.  The Veteran's wife testified that he was tired and forgetful every day due to his service-connected CFS.  Id., at pp. 12.  The Veteran testified further that he was on several medications, including Lyrica, to treat his CFS.  Id., at pp. 14.

In multiple lay statements submitted in January 2011 after his Board hearing, the Veteran's family members and friends reported that he experienced constant pain and was unable to participate in a variety of everyday activities because of worsening pain due to his service-connected CFS.

On VA examination in June 2011, the Veteran's complaints included significant increased pain in his neck, joints, arms, headaches, constant tiredness, and constant aching.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran had headaches.  This examiner also noted that the etiology of the Veteran's generalized muscle aches and pain also was not clear "because he is reporting pains of the total body...and he was on quite a dose of opiates for a while now and he did not report fatigue lasting 24 hours or longer after exercise."  This examiner stated that the Veteran's neurological examination had been normal.  This examiner also stated that the Veteran's records indicated that he possibly had obstructive sleep apnea because "he is quite obese and this could happen."  This examiner concluded that there was "no clear-cut evidence that [the Veteran's] condition, vague as it is, did change in any way or fashion."

On VA CFS DBQ on August 10, 2012, the Veteran's complaints included extreme fatigue "and lacks both physical and mental stamina to engage in some of his daily activities."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Continuous medication (Lyrica as prescribed) was required to control the Veteran's CFS but it did not control his symptoms of CFS.  Debilitating fatigue had reduced the Veteran's daily activity to less than 50 percent of pre-illness level for 6 months or longer.  The Veteran's CFS was manifested by debilitating fatigue, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychological symptoms, and sleep disturbance.  He also experienced cognitive impairment (poor attention and inability to concentrate) as a result of his CFS.  His symptoms were nearly constant and restricted his routine daily activities to 50 to 75 percent of the pre-illness level.  The Veteran's CFS did not, however, result in periods of incapacitation.  The VA examiner stated that the Veteran's CFS "impacts his ability to engage in physically and mentally related work [sic] due to constant fatigue."  The diagnosis was CFS.




Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent prior to August 10, 2012, and greater than 40 percent thereafter for service-connected chronic fatigue syndrome (CFS).  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support the Veteran's assertions for either time period at issue in this case.  It shows that, prior to August 10, 2012, the Veteran's service-connected CFS was manifested by, at worst, complaints of generalized body aches and pain, headaches, continuous medication, and other symptoms which waxed and waned (i.e., a 10 percent rating under DC 6354).  See 38 C.F.R. § 4.88b, DC 6354 (2013).  For example, VA examination in April 2009 showed that the Veteran was on continuous medication (Lyrica) for his service-connected CFS.  The Veteran stated that his CFS waxed and waned and was "worse with bad weather."  He also stated that exacerbations of his CFS "can last for [a] few days 2-4 up to a week, on average 4-5 days" and rated his discomfort from CFS as 7/10 on a pain scale.  Physical examination showed he looked well and had good nutrition, no anemia, 5/5 muscle strength in all extremities, and "no organ system involvement per se."  The VA clinician concluded that it was as likely as not that the Veteran's newly diagnosed obstructive sleep apnea contributed to his CFS symptoms but he was only mildly to moderately functionally impaired overall.  The diagnosis was service-connected CFS "with subjective report of worsening muscle pain."  Following subsequent VA examination in June 2011, which noted the Veteran's complaints included headaches and total body aches and documented a normal neurological examination, a different VA clinician concluded that there was "no clear-cut evidence that [the Veteran's] condition, vague as it is, did change in any way or fashion."

There is no indication in the record evidence that, prior to August 10, 2012, the Veteran's service-connected CFS is manifested by at least debilitating fatigue, cognitive impairments, or a combination of other signs and symptoms which are nearly constant and restrict daily activities by less than 25 percent of the pre-illness level or his symptoms waxed and waned, resulting in periods of incapacitation lasting between 2 and 4 weeks per year (i.e., a 20 percent rating under DC 6354) such that a disability rating greater than 10 percent is warranted for this time period.  See 38 C.F.R. § 4.88b, DC 6354.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating prior to August 10, 2012, for his service-connected CFS.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent prior to August 10, 2012, for CFS have not been met.

The Veteran also is not entitled to a disability rating greater than 40 percent effective August 10, 2012, for his service-connected CFS.  The Board acknowledges that VA examination conducted on August 10, 2012, showed that the symptomatology attributable to the Veteran's service-connected CFS had worsened.  For example, the August 2012 VA examiner specifically found that the Veteran's service-connected CFS was manifested by debilitating fatigue which reduced the Veteran's daily activity to less than 50 percent of pre-illness level for 6 months or longer.  This examiner also found that the Veteran's symptoms of CFS were nearly constant and restricted his routine daily activities to 50 to 75 percent of the pre-illness level although they did not result in periods of incapacitation.  Although continuous medication (Lyrica) was required to control the Veteran's service-connected CFS, it did not control his symptoms.  The Veteran's service-connected CFS also was manifested by debilitating fatigue, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychological symptoms, sleep disturbance, and cognitive impairment (poor attention and inability to concentrate).  The August 2012 VA examiner concluded that the Veteran's service-connected CFS "impacts his ability to engage in" physical and mental work due to his constant fatigue.  

The evidence clearly shows that, on August 10, 2012, the Veteran's service-connected CFS had worsened.  This disability now was manifested by debilitating fatigue, cognitive impairments, and a combination of other symptoms (including generalized muscle aches or weakness, headaches, migratory joint pains, and sleep disturbance) which were nearly constant and restricted his routine daily activities to 50 to 75 percent of the pre-illness level (i.e., a 40 percent rating under DC 6354).  See 38 C.F.R. § 4.88b, DC 6354.  There is no indication, however, that the Veteran's service-connected CFS restricted his routine daily activities to less than 50 percent of the pre-illness or almost completely or occasionally precluded self-care (i.e., a 60 or 100 percent rating under DC 6354) such that a disability rating greater than 40 percent is warranted for this time period.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating effective August 10, 2012, for his service-connected CFS.  Thus, the Board finds that the criteria for a disability rating greater than 40 percent effective August 10, 2012, for CFS also have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected CFS.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected CFS are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected CFS during each of the time periods at issue in this appeal.  This is especially true because the 10 percent rating currently assigned for the Veteran's CFS prior to August 10, 2012, contemplates minimal disability and the higher 40 percent rating currently assigned for the Veteran's CFS effective August 10, 2012, contemplates moderate disability.  The Veteran has asserted that his service-connected CFS adversely affected his prior employment as a heavy laborer.  The record evidence indicates that the Veteran stopped working after an on-the-job accident in February 2010.  Having reviewed the record evidence, the Board finds that the symptomatology associated with his service-connected CFS throughout the appeal period is contemplated within the disability ratings currently assigned.  The April 2009 VA examiner specifically found that the Veteran experienced only mild to moderate functional impairment overall due to all of his disabilities.  The Board acknowledges that the August 2012 VA examiner found that the Veteran's service-connected CFS impacted his ability to work.  However, in accordance with the regular schedular standards, it is expected that the Veteran's earning capabilities will be impaired as a result of the nature and severity of his service connected disabilities, including his CFS.  The regulations provide that the degrees of disability specified in the schedule of ratings are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate with the severity of the several grades of disability.  38 C.F.R. § 4.1.  Therefore, the record evidence does not show a disability picture beyond that already contemplated by the assigned evaluations for his service-connected disabilities, including his CFS, and thus does not render inadequate the applicable schedular standards.  In light of the above, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to service connection for a pancreas disability, to include pancreatitis, including as due to an undiagnosed illness, is denied.

Entitlement to a disability rating greater than 10 percent prior to August 10, 2012, and greater than 40 percent thereafter, for chronic fatigue syndrome is denied.


REMAND

As noted in the Introduction, a claim for a TDIU due exclusively to the service-connected chronic fatigue syndrome (CFS) has been inferred from a review of the record evidence.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the Veteran's claims file shows that it contains multiple lay statements from his family members, former work supervisors, and former co-workers to the effect that the Veteran's service-connected CFS markedly interfered with his former employment as a heavy laborer.  As noted, it appears that the Veteran stopped working following an on-the-job accident in February 2010.  A review of the Veteran's claims file also indicates that he currently experiences constant debilitating fatigue due to his service-connected CFS.  The record evidence shows that, on VA chronic fatigue syndrome DBQ in August 2012, the VA examiner stated, "[The] Veteran's chronic fatigue syndrome impacts his ability to engage in physically and mentally related work [sic] due to constant fatigue."  All of this evidence suggests that the Veteran may be unemployable as a result of his service-connected CFS.  

The Board notes that the Veteran's combined service-connected disability evaluation for compensation is 70 percent, and that he does have an additional service-connected disability rated at 40 percent or more.  Thus, the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2013).  Accordingly, the Board finds that the Agency of Original (AOJ) should address the matter of a TDIU rating, as a component of the claim for increased rating for the service-connected CFS, in the first instance to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  As a component to the claim for an increased rating for the service-connected chronic fatigue syndrome, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Individual Unemployability, and a VA Form 21-4192, Request For Employment Information In Connection With Claim For Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his former employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and, that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Review the claims file to ensure that all of the requested development for the claim for a TDIU is completed, to the extent possible, and arrange for any additional development indicated, including a VA examination if deemed warranted.  Then, adjudicate the claim for a TDIU due exclusively to the service-connected chronic fatigue syndrome.  

3.  If any determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


